PER CURIAM.
The false swearing of defendant justified the court in finding him guilty of contempt of court. Lawrence v. Harrington, 63 Hun, 195, 17 N. Y. Supp. 649; Bohn v. Hatch, 133 N. Y. 69, 30 N. E. 659; In re Hopper, 9 Misc. Rep. 171, 29 N. Y. Supp. 715. The fine, $938.26, and $30 costs, being the amount of the judgment and usual supplementary costs, was not excessive, because it appears that the value of chattels transferred by him exceeded that sum by several hundred dollars. It does not appear that said chattels were mortgaged, although it is intimated in some of the affidavits submitted that such is the case. But no sworn statement appears in the record submitted to us that such mortgage was made. We must therefore assume that at the time of the transfer mentioned the chattels were free and clear of all incumbrances.
The order must be affirmed, "with costs.